UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0145 Washington, D.C. 20549 Expires: February 28, 2009 Estimated average burden hours per response14.5 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* VANTAGE DRILLING COMPANY (Name of Issuer) Ordinary Shares (Title of Class of Securities) G93205113 (CUSIP Number) Steven R. Berger, Esq. Vedder Price P.C. 1633 Broadway 47th Floor New York, NY 10019 (212) 407-7714 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November16, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746 (11-02) CUSIP No. G93205113 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entity only). F3 Capital 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC, AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 93,791,794 9.Sole Dispositive Power 0 10.Shared Dispositive Power 93,791,794 11. Aggregate Amount Beneficially Owned by Each Reporting Person 93,791,794 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 46.48% 14. Type of Reporting Person (See Instructions) CO 2 CUSIP No. G93205113 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entity only). Hsin-chi Su 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF, AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Republic of China Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 93,791,794 9.Sole Dispositive Power 0 10.Shared Dispositive Power 93,791,794 11. Aggregate Amount Beneficially Owned by Each Reporting Person 93,791,794 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 46.48% 14. Type of Reporting Person (See Instructions) IN 3 Introduction This Amendment No. 2 to Schedule 13D on the Ordinary Shares (the “Shares”) of Vantage Drilling Company, a Cayman Islands corporation (the “Company”) is being filed on behalf of the undersigned to amend the Schedule 13D as originally filed on June 3, 2009, as amended by Amendment No. 1 to Schedule 13D filed on September 8, 2009 (the “Schedule 13D”).The purpose of this Amendment No. 2 is to report the exercise of Warrants to acquire Ordinary Shares by the Reporting Persons previously reported as beneficiarlly owned by the Reporting Persons.Unless otherwise indicated, all capitalized terms used herein but not defined herein shall have the same meaning as set forth in the Schedule 13D. Item 1.Security and Issuer The Schedule 13D and this Amendment No. 2 to the Schedule 13D (collectively, this “Statement”) relate to the Ordinary Shares(the “Shares”) of the Company.The principal executive offices of the Company are located at 777 Post Oak Blvd., Suite 610, Houston, Texas 77056. Item 2.Identity and Background (a)This Statement is being filed by:(i) F3 Capital, a Cayman Islands corporation (“F3”), and (ii) Hsin-chi Su (“Nobu Su”), the sole shareholder of F3 (together being referred to hereinafter as the “Reporting Persons”). (b)F3 Capital is a Cayman Islands corporation, with its principal business address c/o Campbell Corporate Services Limited, Scotia Centre, P.O. Box 268, Grand Cayman KY1-1104, Cayman Islands.F3 is wholly-owned by Nobu Su. Nobu Su is a citizen of the Republic of China, and his principal business address is 8F
